NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MATTHEW J. NASUTI,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3136

Petition for review of the Merit Systems Protection
Board in case no. DC07521203'70-1-1.

ON MOTION

ORDER

The Department of State moves without opposition to
reform the caption to name the Merit Systems Protection
Board as respondent. MattheW J. Nasuti submits a
motion to "Reconsider its Ruling in Case 2010-3028
Because of NeW1y Disclosed Evidence of Government
Misconduct." Mr. Nasuti also submits a correspondence
entitled "Petitioner’s Exception to the Federal Circuit’s
Rule 15(c) Statement Concerning Discrimination.”

MATTHEW NASUTI V. MSPB 2

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Nasuti’s appeal for lack of jurisdiction
Thus, the Board is the proper respondent in this petition
for review.

With regard to the issue of the Rule 15(c) Statement,
Mr. Nasuti has not filed a completed Rule 15(c) Statement
Form, and his recent correspondence does not indicate a
claim of discrimination with regard to race, seX, age,
national origin, or handicapped condition. To the extent
Mr. Nasuti is arguing about the merits of his case, those
arguments belong in his brief. Mr. Nasuti is directed to
file a completed Rule 15(c) Statement Form within 21
days from the date of filing of this order or his petition
will be dismissed.

With regard to Mr. Nasuti’s other submission, the
court notes that the time for moving for rehearing in
2010-3028 has long past. To the extent that Mr. Nasuti is
raising arguments relating to his current petition, those
arguments too belong in his brief.

Accordingly,
IT ls ORDERED THAT:

(1) Mr. Nasuti’s motions are denied.

§ (2) The motion to reform the caption is granted. The
re”vised official caption is reflected above.

l (3) Mr. Nasuti is directed to file his Fed. Cir. R. 15(c)
statement concerning discrimination within 21 days of
the date of this order or his petition will be dismissed.

3 MATTHEW NASUTI V. MSPB

FoR THE CoURT

j    /s/ Jan Horbaly
` Date J an Horbaly
Clerk

cc: Matthew J. Nasuti (Fed. Cir. R. 15(c) statement
concerning discrimination form enclosed)

Michael Duane Austin, Esq.
s26
"#,a<e‘azf§'§§;"i'.aet:°“
AUG 23 2012
JAN HOHBALY
C|.ERK